Citation Nr: 0331071	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-01 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service between January 1944 and June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, that granted the veteran's 
claim of entitlement to a disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD) and 
evaluated it as 30 percent disabling.  The veteran disagreed 
with this decision in January 2002 and requested de novo 
review by a Decision Review Officer (DRO).  In a statement 
of the case issued by the RO in February 2002, the DRO 
concluded that no change was warranted in the increased 
evaluation of 30 percent disabling assigned to the veteran's 
service-connected PTSD.  The veteran subsequently perfected 
a timely appeal in February 2002.


REMAND

Initially, the Board notes that, during the pendency of the 
appeal, the Veterans Claims Assistance Act of 2000 
(hereinafter, "VCAA" or "Act"), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim and provide that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which, part, 
if any VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

With respect to the issue of entitlement to a disability 
rating in excess of 30 percent for PTSD, there is nothing in 
the record that satisfies the notification requirements of 
the VCAA, and action by the RO is needed to satisfy those 
requirements.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003) 
(hereinafter, "DAV").

The Board also notes that, at the veteran's most recent VA 
PTSD examination in January 2001, the VA examiner noted that 
the veteran's claims folder was not available for review 
and, without access to the claims folder, it was difficult 
to assess the veteran on the Global Assessment of 
Functioning (GAF) scale "with any sense of certainty."  
Because the report of the veteran's VA PTSD examination in 
January 2001 does not contain sufficient detail, it must be 
returned as inadequate for evaluation purposes.  38 C.F.R. 
§ 4.2 (2003).

The Board notes further that, in a statement submitted on 
the veteran's behalf in June 2002, his service 
representative stated that the veteran had been receiving 
outpatient treatment at the PTSD Clinic located at the VA 
Medical Center in North Little Rock, Arkansas, and requested 
that all outpatient treatment records for the period from 
January 1, 2001, to the present be obtained and associated 
with the veteran's claims folder.  A detailed review of the 
veteran's claims folder does not indicate that an attempt 
has been made to associate these records with the claims 
folder.  The law states that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Consequently, on remand, the 
RO should attempt to obtain the veteran's complete VA 
treatment records.  38 U.S.C.A. § 5103A (West Supp. 2002).

Finally, the Board also observes that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit 
(hereinafter, the "Federal Circuit") invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in DAV.  
It found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA 
notice.

In view of the above, this case is REMANDED for the 
following actions:

1.  With respect to the issue of 
entitlement to a disability rating in 
excess of 30 percent for post-traumatic 
stress disorder (PTSD), the RO should 
send the veteran a letter that complies 
with the notification requirements of 
the VCAA, as well as 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West Supp. 
2002).  The veteran should be informed 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.

2.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers that have 
treated him for PTSD since January 2000.  
Specifically, the RO should obtain the 
veteran's records from the VA Medical 
Center in North Little Rock, Arkansas, 
for the period from January 1, 2000, to 
the present.  If no such records can be 
located, the RO should obtain specific 
confirmation of this fact and document 
it in the veteran's claims folder.

3.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: a psychiatric 
examination to determine the current 
nature and severity of the veteran's 
service-connected PTSD.  The claims 
folder must be sent to the examiner(s) 
for review.  Request that this 
examination include all standard studies 
and tests.  All examination findings, 
along with the complete rationale for 
all opinions expressed, should be set 
forth.  Based on a review of the 
veteran's complete claims folder, and 
based on the results of the psychiatric 
examination, the examiner(s) should be 
asked to address the following 
questions: 

(a) Is the veteran's service-connected 
PTSD manifested by occupation and social 
impairment with reduced reliability and 
productivity due to such symptoms as 
flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, 
panic attacks more than once a week, 
difficulty in understanding complex 
commands, impairment of short- and long-
term memory, impaired judgment or 
abstract thinking, disturbances of 
motivation and mood, and/or difficulty 
in establishing and maintaining 
effective work and social relationships?

(b) Is the veteran's service-connected 
PTSD manifested by occupational and 
social impairment with deficiencies in 
most areas, such as work, school, family 
relations, judgment, thinking or mood, 
due to such symptoms as suicidal 
ideation, obsessional rituals which 
interfere with routine activities, 
intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic 
or depression affecting the ability to 
function independently, appropriately 
and effectively, impaired impulse 
control, spatial disorientation, neglect 
of personal appearance and hygiene, 
difficulty in adapting to stressful 
circumstances, and/or an inability to 
establish and maintain effective 
relationships?

(c) Is the veteran's service-connected 
PTSD manifested by total occupational 
and social impairment due to such 
symptoms as gross impairment in thought 
processes or communication, persistent 
delusions or hallucinations, grossly 
inappropriate behavior, a persistent 
danger of hurting himself or others, an 
intermittent inability to perform the 
activities of daily living, 
disorientation as to time or place, 
memory loss of the names of his close 
relatives, his own occupation, or his 
own name?

4.  To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  If any action 
taken is deficient in any manner, 
appropriate corrective action should be 
undertaken.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the veteran's claim of entitlement to a 
disability rating in excess of 30 
percent for PTSD, in light of all 
pertinent legal authority and the 
evidence of record.  If the 
determination remains adverse to the 
veteran, he and his service 
representative should be furnished a 
supplemental statement of the case and 
be given an opportunity to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

